Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites and formed of metal, cermet, ceramic, or a mixture of at least one thereof and resin as a major constituent.  This claim feature contains several issues.  First, it is unclear what the term and resin is modifying.  One interpretation is that the claim is reciting four potential materials that may constitute a major constituent, namely (1) metal, (2) cermet, (3) ceramic, or (4) a mixture of those with resin.  Another interpretation is that the claim is reciting that the layer must have resin as a major constituent, and then one of metal, cermet, ceramic, or a mixture thereof is mixed into the resin.  Since the two interpretations are mutually exclusive, it renders the claim indefinite.  The specification in paragraphs [0075]-[0077] appears to indicate the intended interpretation is that the claim is reciting four potential materials that may constitute major constituent, namely (1) metal, (2) cermet, (3) ceramic, or (4) a mixture of those with resin.  But either interpretation will anticipate the claim for now.  
A second issue is the term major itself is indefinite.  The term major could be interpreted as either requiring that metal is the majority of the total material.  Or it could merely be reciting that metal is a significant portion (i.e. non-trivial amount) of the total material.  Both interpretations are indefinite.  If the term is intended to mean majority, the claim must clarify if this majority is measured by volume or by weight.  If the term means a non-trivial amount, the term becomes relative, as it is unclear what percentage would be required to meet the threshold of being a major component.  For purposes of examination, either interpretation will be viewed as anticipating the feature.
Claim 13 contains similar language and is indefinite for the same reasons.  All other claims are rejected based on their dependence.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 & 8 are rejected under 35 U.S.C. 102(a)(?) as being anticipated by U.S. 2018/0073121 to Habu.
Claim 1 recites a wind turbine blade [with] a base member formed of FRP and having a blade shape.  Habu relates to a fiber-reinforced plastic (FRP) material with surface coating layers.  See Habu [0034].  Habu also teaches that specific applications of this material are for wind turbine components and for aerospace application airfoils.  See Habu [0052].  Thus, it is within the scope of the invention to teach a wind turbine blade with a base formed of FRP and having a blade shape.  Habu teaches an intermediate layer arranged on the base member.  See Habu [0037].  Claim 1 recites that the intermediate layer…is formed of…ceramic…and resin as a major constituent.  Habu further teaches the intermediate layer is a mixture of resin and ceramic particles.  See Habu [0040].  Assuming arguendo that the term major modifies only the term resin, and requires majority by volume, Habu still anticipates this feature because Habu teaches the mixing ratio of resin to ceramic particle may be 7:3.  See Habu [0041].  Habu also teaches an erosion-resistant overcoat arranged on the intermediate layer.  See Habu [0046].  Habu teaches that this layer (made of boron carbide) is thermal spray coated into the intermediate layer and should have a porosity of 0.1-10%.  This range overlaps the recited porosity of 5% or lower.  The significant overlap combined with the small total range means that Habu teaches the recited range with sufficient specificity to anticipate the range.
Claim 3 recites the intermediate layer includes an intermediate spray film having a higher porosity than that of the spray film forming the erosion-resistant overcoat.  Habu teaches that the intermediate layer may be formed via thermal spraying.  See Habu [0045].  Habu does not explicitly discuss the porosity of this layer, but one of ordinary skill would infer that it is more porous than the topcoat because only the topcoat’s porosity is mentioned.
Claim 8 recites the base member has a larger surface roughness Ra at a region which is covered with the intermediate layer and the erosion-resistant overcoat than that at a region which is not covered with the intermediate layer and the erosion-resistant overcoat.  Habu teaches that the substrate, and later intermediate layer, are lightly roughened.  One of ordinary skill would understand that this roughening is to facilitate bonding of subsequently deposited layers.  Furthermore, one of ordinary skill would infer the surface would only be roughened in the regions that would have the intermediate layer, as other regions would have no need because nothing is being bonded to them.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0073121 to Habu in view of U.S. 2011/0287239 to Nardi.
Claim 2 recites the spray film forming the erosion-resistant overcoat is formed of cobalt alloy or cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide.  Habu does not explicitly teach using these materials.  Rather, Habu uses boron carbide.  But it would have been obvious to modify Habu to use these materials in view of Nardi.  Nardi teaches a method for fabricating erosion resistance coatings on rotor blades or wind turbine blades.  See Nardi [0003].  Thus, Nardi is highly analogous art to Habu. Like Habu, Nardi teaches multiple intermediate coatings with a final top coating that is sprayed on as a film.  See Nardi [0013]-[0014] and Fig. 1.  Nardi teaches using all of the recited coating materials from claim 2.  See Nardi [0014].  These carbide materials have similar material properties to boron carbide and are being used for the exact same application.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Habu to replace boron carbide with one of the material of Nardi because it is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  In this case, one of ordinary skill would have recognized that boron carbide and materials like tungsten carbide, chromium carbide, and silicon carbide have similar material properties.  Furthermore, one of ordinary skill would consider the replacement to be predictable because Nardi is already using the materials for the same purpose in the same components.  Having made the substitution, the spraying method of Habu and the required porosity would remain unchanged.



Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0073121 to Habu in view of U.S. 2011/0142678 to Santiago.
Claim 9 recites that a level difference between a surface of a forming region of the erosion-resistant overcoat of the wind turbine blade and a surface of the wind turbine blade adjacent to the erosion-resistant overcoat outside the forming region is smaller than a total thickness of the erosion-resistant overcoat and the intermediate layer.  Habu does not explicitly discuss the boundary layer between the region covered by the erosion protection coating and the remainder of the wind turbine blade.  But it would have been obvious to have this feature in view of Santiago.  Santiago relates to an erosion protection coating for a wind turbine blade.  See Santiago [0001].  Santiago teaches that the erosion coating is tapered from a full thickness at the leading edge to a nearly non-existent thickness at its outer boundary.  See Santiago [0030] and Fig. 3.  The tapering means that there is functionally no level difference at the boundary.  Thus, the level difference is smaller than the total thickness of the erosion-resistant overcoat and the intermediate layer. It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  It would have been obvious to implement the coating of Habu on a wind turbine blade in the same locations with the same tapering to achieve the same aerodynamic benefits.  See MPEP 2143D.  Claim 11 addressed out of order recites a slope member arranged on the base member as being adjacent to the erosion-resistant overcoat, the slope member having thickness decreasing as being apart from a boundary with a forming region of the erosion-resistant overcoat, wherein the level difference is lessened by the slope member.  Examiner chooses to define the overcoat region as only the central full-thickness region at the leading edge and defines the remainder as a slope member meeting the limitation.
Claim 10 recites a surface of the base member in a forming region of the erosion-resistant overcoat of the wind turbine blade is lowered with respect to a surface of the base member outside the forming region.  Santiago teaches that the erosion protection layer is tapered to create a smooth surface at its boundary with the underlying blade.  One of ordinary skill would understand that this is done to ensure a smooth aerodynamic surface.  One of ordinary skill would also have thought it obvious as a matter of common sense that an alternate method of ensuring a smooth aerodynamic surfaced would be to recess the base at the locations requiring erosion coating.  Regarding claim 12, figure 3 of Santiago shows the erosion-resistant overcoat [is] formed on a surface of the base member having the blade shape at least at…a region on a leading edge side of the wind turbine blade.

Claims 1-3, 6, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. 2011/0287239 to Nardi in view of Applicant Admitted Prior Art (AAPA) and U.S. 2018/0073121 to Habu.
Claim 1 recites a wind turbine blade [with] a base member formed of FRP and having a blade shape.  Nardi teaches forming an erosion resistant coating on a wind turbine blade.  See Nardi [0003].  Such a blade would have a base member having a blade shape.  Nardi does not explicitly teach the base member is formed of FRP.  The only exemplary embodiment refers to a rotary wing aircraft with a nickel or titanium alloy base substrate.  See Nardi [0013].  But it would have been obvious that when coating a wind turbine blade to use known materials for such blades.  AAPA teaches that wind turbine blades are known to be fabricated from fiber-reinforced plastic and then coating with erosion resistant layers.  See applicant’s published specification [0004].  Thus, when coating a wind turbine blade using the method of Nardi, it would have been obvious to provide a base member formed of FRP.
Nardi teaches forming a successive series of coating layers.  Each layer being made of the same general type of material, but increasing the elasticity and hardness, such that the top coat is more erosion resistant.  See Nardi [0013]-[0014].  Nardi teaches both the intermediate layers and final overcoat layer are formed of metal, cermet, ceramic, or a mixture of at least one thereof and resin as a major constituent.  See Nardi [0014].  Nardi further teaches that the coatings, including the overcoat are formed of spray film.  See Nardi [0014].
Nardi does not explicitly teach that the an erosion-resistant overcoat…[has] a porosity of 5% or lower.  Rather it is silent as to what a suitable surface layer porosity should be.  But one of ordinary skill would have thought it obvious to look to analogous prior art for suggestions.  Habu relates to forming multi-layer erosion resistant coatings on turbine blades and wind turbine components.  See Habu [0034]-[0046].  Thus, Habu is highly analogous art to Nardi.  Habu teaches that its overcoat layer (made of boron carbide) is thermal spray coated into an intermediate layer and should be fabricated to have a porosity of 0.1-10%.  See Habu [0046].  It would have been obvious to modify Nardi to use the same porosity range in its method, given the high degree of similarity between the two coating methods, to obtain an effective porosity range, 
Regarding claim 2, Nardi teaches the erosion-resistant overcoat [may be] formed of cobalt alloy or cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide.  See Nardi [0014].  Claim 3 recites that the intermediate layer…[has] a higher porosity than…the erosion-resistant overcoat.  Nardi does not explicitly teach this feature.  But Nardi does teach that the top coat layer is formed from finer grit material (of the same type) than the lower intermediate layers.  See Nardi [0016].  As a result, one of ordinary skill would infer that the porosity of the intermediate levels would be higher.  Regard claim 6, Nardi teaches the intermediate spray film is formed of cermet including at least one of alumina, tungsten carbide, silicon nitride, silicon carbide, zirconia, or chrome carbide or metal including at least one of cobalt alloy, stainless steel, steel, titanium, copper, or aluminum.  See Nardi [0014].
Claim 13 recites a method for manufacturing a wind turbine blade.  It recites forming an intermediate layer formed of metal, cermet, ceramic, or a mixture of at least one thereof and resin as a major constituent on a base member formed of FRP and having a blade shape; and forming an erosion-resistant overcoat having a porosity of 5% or less on the intermediate layer.  All of these steps are taught by the rejection of claim 1 as the combination of Nardi over Habu teaches these steps, using the citations above.  Claim 13 also recites the overcoat is formed with HVOF spraying.  Nardi teaches using HVOF (which stands for high-velocity oxy-fuel) for forming its layers.  See Nardi [0014].  HVOF is a form of thermal spraying and Habu teaches using thermal spraying as its preferred technique.  See Habu [0046].  Thus, the predictability of the combination remains intact.  HVOF is also known as a spray method that using higher impact velocities, resulting in lower porosity.  Thus, the technique would be capable (indeed ideal) to create the porosity values taught as desirable by Habu.
Claim 14 recites the intermediate layer is formed with atmospheric plasma spraying.  Nardi teaches plasma spray as one potential thermal spray technique for applying layers.  See Nardi [0014].  Habu teaches that plasma spray is an atmospheric technique.  See Habu Table 2.  Thus, Nardi teaches that the intermediate layer can be formed with atmospheric plasma spraying.  As a side note, Habu teaches that different spray techniques can be used to form the intermediate and top-most layers because it lists the spray techniques separately and lists 
Claim 15 recites moving the spraying device relatively to the base member along a blade distal end for a region of the blade distal end of the wind turbine blade and along a blade longitudinal direction of the wind turbine blade.  Such a spray pattern would be obvious as matter of common sense to allow spraying over the entire region needing to be coated.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. 2011/0287239 to Nardi in view of Applicant Admitted Prior Art (AAPA) and U.S. 2018/0073121 to Habu, and further in view of U.S. 2011/0142678 to Santiago.
Claims 9-12 are substantive rejected for the same reasons in this combination as in the rejection over Habu in view of Santiago above.

Allowable Subject Matter
Claim 4-5 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 recites a ratio of the porosity of the intermediate layers versus the topcoat of 3 or higher.  Nothing in the prior art suggests such a specific ratio, not any benefit to such a ratio.  Claim 5 recites that the overcoat must have a 3% or lower porosity, while the intermediate film is 6% or higher.  Again, nothing in the prior art suggests such a specific ratio and specific value ranges.  Claim 7 recites the intermediate layer includes a metal tape.  As a matter of claim construction, claim 7 is an apparatus claim, not a method claim.  Thus, for the metal tape to have patentable weight it must exist as a distinct entity in the final product.  If a wind turbine blade is subjected to heat treatment or brazing or any process that would result in the metal tape losing its distinctiveness and becoming merely a metal layer indistinct from a metallic layer deposited in another fashion, such a wind turbine blade would not infringe claim 7.  Claim 7, however, claims the presence of the tape in the final product.  The relevant prior art teaches spraying all of the materials.  Thus, none of the final blades would have a distinct metal tape layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”